DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication titled “High-Frequency And High-Quality Silicon Carbide Optomechanical Microresonators” by (Lu et al.) in view of Publication titled “High-Q Silicon Optomechanical Microdisk Resonators At Gigahertz Frequencies” by Sun et al.
With regards to claim 11, Lu et al. discloses a optomechanical microresonator comprising, as illustrated in Figures 1-5, a method of measuring rotational rate of an object by a sensor (e.g. inertial sensing in page 2, 2nd paragraph; rotation in page 7, under “Discussions” section) comprising applying light (e.g. by pump laser as observed in Figure 2a) to an input of a waveguide (e.g. fiber or waveguide coupling; page 3,  2nd paragraph; page 7, under “Pump-probe setup” section) of a disk resonator (e.g. microdisk resonator; page 3, 1st paragraph; observed in Figures 1a-1c,2a); applying a centripetal force by way of rotation at a rate to the disk resonator (e.g. radiation pressure forces in page 3 under “Optomechanical excitation and sensing” section); measuring a change in output power of light exiting from an output of the 
The only difference between the prior art and the claimed invention is Lu et al. does not explicitly specify the waveguide partially wrapped around a disk resonator.
Sun et al. discloses a device comprising a disk resonator (observed in Figure 1c); an anchor coupled to the disk resonator and further coupled to a substrate (observed in Figure 1c); an optical waveguide partially wrapped around the disk resonator (page 173116-2, 1st column, 1st paragraph and 2nd column, 1st paragraph; Figure 1b); the disk resonator is configured to expand radially when subject to a rotational input (e.g. excite/excitation the disk to radial-contour mode like radial-breathing mode; pages 173611-1, 1st column); the radial expansion is adapted to cause a change in an optical signal passing through the optical waveguide (e.g. detect by photodetector; page 173116-2, 2nd column).  (See, pages 173116-1 to 173116-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the waveguide partially wrapped around a disk resonator as suggested by Sun et al. to the system of Lu et al. to enhance the optical coupling between the waveguide and the disk resonator and to facilitate excitation and sensing of the in-plane mechanical modes.  (See, page 173116-2, 1st column of Sun et al.)
With regards to claim 12, Lu et al. further discloses the disk resonator comprises silicon nitride.  (See, page 1; Table 1).

With regards to claim 14, Lu et al. further discloses one or more waveguide anchors are adapted to couple the waveguide to a substrate (as observed in Figure 1; page 7 under “Device Fabrication” section).  Also, Sun et al. further discloses one or more waveguide anchors adapted to couple the optical waveguide the substrate (page 173116-2, 1st column, lines 13-24; as observed in Figures 1(b) and 1(c)).
With regards to claim 15, Sun et al. further discloses the disk resonator has a radius of between about 30 µm to about 5000 µm (e.g. 30 µm; page 173116-1, 1st column, lines 26-28).
With regards to claim 16, Lu et al. further discloses the disk resonator has a thickness of 700 nm (page 3); however, the reference does not disclose the disk resonator has a thickness of between about 150 nm to about 200 µm.  To have set such dimensional and test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 17, Sun et al. further disclose the disk resonator is separated from the optical waveguide by a uniform gap of 80 nm; however, the reference does not explicitly specify the disk resonator is separated from the optical waveguide by a uniform gap of between about 100 nm to about 500 nm.  To have set such dimensional and test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would 
With regards to claim 18, Lu et al. further discloses the substrate comprises silicon (pages 5,7).  Also, Sun et al. further discloses the substrate comprises silicon.  (See, page 173116-2, 1st column, lines 4-6).
With regards to claim 19, Sun et al. further discloses the substrate comprises silicon dioxide (e.g. silicon-on-insulator substrate; page 173116-2, 1st column, lines 4-6).
With regards to claim 20, Lu et al. does not explicitly disclose change of Δλ/λ is related to the centripetal force relative to the rotational rate, where λ represents wavelength of light passing through waveguide.  However, to have set and derive such mathematical characteristics and parameters as in the claim using the data and information measured along with equations 1-3 is considered to have been a matter of optimization and calculations that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Response to Amendment
Applicant’s arguments with respect to claims 11-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 








/HELEN C KWOK/Primary Examiner, Art Unit 2861